DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner notes this final rejection shall supersede the final rejection dated 11/23/22. The final rejection dated 11/23/22 is withdrawn. This final rejection is being mailed because of the inclusion of new claims 50-52 which were included in the supplemental response dated 11/11/22 but inadvertently omitted in the final rejection dated 11/23/22.

Applicant’s responses dated 11/1/22 and 11/11/22 have been entered. Applicant’s amendment and response have overcome the previously presented 112(b) rejection(s) of the office action dated 8/16/22. The examiner notes that the amendments have necessitated the new 112 rejections presented below. 
	Applicant's arguments filed 11/1/22 and 11/11/22 have been fully considered but they are not persuasive. The claims in question were rejected over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1).
Applicant first argues in the arguments dated 11/1/22 that the “releaseable support 9 of Mount is not a barrier as defined in the independent claims”. The examiner acknowledges that the support 9 is not the recited barrier. As previously expressed, the rejection merely recognizes that the perforating assembly may be set below a support means 9. Mount has been incorporated as a modification to the barrier of Grimsbo. Grimsbo teaches the recited barrier including a support means 122 (which functions to support equipment (e.g. 124, 126, and 128)) in the perforated zone 130. As a modification to Grimsbo, in view of the support 9 of Mount which supports a perforating gun subassembly 8 below the support 9, renders obvious the claim limitation argued. Incorporation of Mount as a modification to Grimsbo would be obvious because, as expressed in the rejection, Grimsbo merely suggests the presence of perforations 130 without providing the particulars of a device or methodology required to form said perforations. These particulars would be required to implement Grimsbo’s invention. The perforation device of Mount also has the benefit of not requiring a drilling or workover rig to be on site to complete the perforation (Column 2, lines 10-13 of Grimsbo).  In other words, Grimsbo teaches the recited barrier which functions as a support for equipment deployed beneath the barrier in a zone with perforations. Mount teaches a support with a perforating assembly deployed beneath the support and actuation of the perforating assembly after the support has been set. Incorporation of Mount would be obvious for the reasons discussed above, which have not been argued by Applicant. Applicant’s arguments appear to revolve around the differences between the recited barrier and Mount individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant additionally argues that recited step requiring perforation to occur after the barrier is set has the benefits “such as to control the well”. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The examiner respectfully notes the discussion which render the feature known are obvious for the reason(s) discussed in the preceding paragraph and not repeated again here for the sake of brevity. If applicant intends to suggest that purported benefits of the particular combination provide an indicia of non-obviousness (e.g. criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., as discussed in MPEP 716.01(a)), that has not been explicitly stated on the record, nor met the burden of evidence required for secondary consideration.  
Applicant additionally argues that the modification of Grimsbo with Mount would be purported non-obvious because “running a wire through a barrier across the wellbore is difficult and can compromise the barrier”. However, as previously discussed, the tool of Mount does not need to be run on wireline. Mount is explicit that the tool may be deployed as “a drop assembly 7” (Column 4, line 24). In other words, applicant’s argues that the combination is would be “difficult” and “compromise the barrier” by arguing features which are not present in the claim nor required by the modification proposed by the examiner.  
Applicant additionally argues that “Tunget described a cement plug set at an impermeable portion of a formation, it does not disclose that the perforation is performed in the impermeable portion of the formation (or a different impermeable portion of the formation).” The examiner respectfully notes the 112 issues with the claim language presented by applicant as discussed in the rejection below. However, the examiner notes that as shown in Grimsbo the plug and abandonment system is deployed in a single formation 102 (as seen in Figure 2). By virtue of setting a cement plug in an impermeable formation, the perforations 130 of Grimsbo as a matter of reason must also be impermeable because formation 102 has been modified to be impermeable. Alternatively and/or additionally, when considered in view of the 112 issues raised and discussed below, the perforations 130 would similarly be adjacent to the first portion where cement plug 134 is set (see Fig 3).  
Finally regarding the double patenting rejection, applicant contends that Application 16/302888 has a different intention than the instant claims, namely it is focused on “a reservoir”, which is "inherently permeable” while the instant claims are directed to an impermeable formation. While the differences are acknowledged, the arguments do no persuasively argue against the obviousness of the instant claims when considered in view of the prior art. Application 16/302888 recites a majority of the instant claims including the implementing details required for pressure monitoring and perforating below a barrier. When considered in view of Grimsbo, Grimsbo teaches the application of a comparable system (a pressure monitoring system in a perforated zone below a cement plug), in a well abandonment/plug setting application (i.e. one which is obviously impermeable). The mere existence of differences between Application 16/302888 and the instant application does necessarily result in a conclusion of non-obviousness between the claims of the two applications. The examiner additionally notes the presence of for example claim 12 which appears to equate the formation in which the perforations are made with “a reservoir”. The examiner respectfully maintains the double patenting rejection which is presented again below. 

Claim Objections
Claims 1, 43, and 46 are objected to because of the following informalities:  
Claims 1, 43, and 46 recite a “column of flowable material is bonded a first impermeable portion”. It appears that this should read “column of flowable material is bonded to a first impermeable portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-14, 16-32, 34-38, 40-46, and 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, 43, and 46 recite a “column of flowable material is bonded [to] a first impermeable portion” and “wherein the perforation(s) are created in at least one of the first portion and a second impermeable portion of the formation.” As literally construed (please also see the 112(b) rejection below), the subject matter is not supported by the original disclosure. The claim as presently phrased encompasses perforations in both the first portion and a second impermeable portion of the formation. However, the original disclosure states on Page 4, lines 21-24, “The perforations may also be adjacent a similarly impermeable portion of the formation” i.e. a perforation in a location other than the first portion. While page 34, lines 21-24 discusses perforations being made into an impermeable formation, the specification discusses this as an alternative to the cement barrier being set in an impermeable location (“Whilst the perforations 156 may extend into the formation to an extent, the formation is usually impermeable in this area (if not, it is impermeable around the cement barrier)”). In other words, the claim encompasses the possibility of two impermeable portions of the formation. However, the original disclosure appears to suggest only one impermeable portion: the first being where the cement barrier is set at (with the perforations “adjacent” to that impermeable portion) OR where the perforations extends into (only if it is not impermeable around the cement barrier). Claims 2, 5-14, 16-32, 34-38, 40-42, 44-45, and 49-52 are rejected for depending from a rejected claim.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-14, 16-32, 34-38, 40-46, and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 43, and 46 recite a “column of flowable material is bonded [to] a first impermeable portion” and “wherein the perforation(s) are created in at least one of the first portion and a second impermeable portion of the formation.” The claim encompasses forming perforation(s) in the same location where the barrier (column of flowable material) has been bonded to the formation. It is unclear how a perforation gun can be deployed and activated in such a way to result in perforation where a cement plug already exist. Claims 2, 5-14, 16-32, 34-38, 40-42, 44-45, and 49-52 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-14, 36-38, 40, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1).

Regarding claim 1, Grimsbo teaches a downhole monitoring method comprising: 
- setting at least one barrier (Fig 3, plug 134 including packer 122) in a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a), the at least one barrier including a column of flowable sealing material (Para 0040, “The plug material can be anything that is capable of forming a permanent plug, such as cement”), having a height of at least 2m (Para 0005, “Regulations may require for example that an abandoned well be plugged so as to seal the well over at least 50 metres.”), such that pressure and fluid communication are resisted across the borehole (Para 0044, the plug is intended to be set so “there is no fluid communication path between the top side of the plug closest to the well head and the bottom of the plug.”) thus separating the borehole into a lower section below the at least one barrier (Fig 3, section defined by P2) and an upper section above the at least one barrier (Fig 3, section defined by P1); 
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
at least a portion of the lower section being cased with casing (Fig 3, casing surrounds the lower section defined by casing 104, labelled in Fig 1a), thus defining an annulus between a surrounding part of the formation and the casing (Fig 3, an annulus defined by cemented annulus 106, labelled in Fig 1a); wherein there is provided an assembly in the lower section (Fig 3, assembly including the components below such as pressure sensor 126 in the lower section as defined), including: 
a pressure sensor (Fig 3, pressure sensor 126); 
-after a perforation has been formed (Fig 3, perforation 130): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Fig 3, Para 0043, there are “readings from the pressure sensor” 126); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Para 0043, “signals representative of readings from the pressure sensor and/or the one or more temperature sensors may be transmitted wirelessly through the plug, i.e. through the plugging material during and/or after it has been delivered from the stinger into the plug formation location. The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves.”), and after step (ii), 
(iii) assessing whether the lower section is, or to what extent, isolated from the upper section (Para 0044, “This allows leakage through the plug to be detected, i.e. by sensing a pressure change in the test volume”, a leak between P2 and P1 is to be determined by the pressure sensor).  
	While Grimsbo teaches “there is preferably a perforated zone beneath the plug, e.g. zone 130 in FIG. 3”, Grimsbo is silent on the assembly with the recited perforating device and associate control mechanism and steps. 
	Mount teaches wherein there is provided an assembly in the lower section (Fig 1, there is an assembly defined by at least 12 below packer 13), including: 
a perforating device (Fig 1, perforating device 8); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Column 6, lines 25-27, there is a control device which receive “remote actuation” signals. Accordingly there is inherently a device/control mechanism to receive said signal and initiate actuation); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device (Column 6, lines 25-27, there is an actuation signal which may be “may be accomplished by pressure pulse, electric signals”)
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation through the casing (Column 3, lines 54-65, the retaining means/barrier as a modification to Grimsbo is “set to hold the drop assembly in place until the perforating gun subassembly has been signaled to discharge.” Perforation is made through casing 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by using the recited perforating device and associate control mechanism and steps as disclosed by Mount because Grimsbo merely suggests the presence of perforations 130 without providing the particulars of a device to form said perforations which would be required to implement Grimsbo’s invention. The perforation device of Mount also has be benefit of not requiring a drilling or workover rig to be on site to complete the perforation (Column 2, lines 10-13 of Grimsbo).  
While Mount teaches a variety of control signals that are usable (Column 6, lines 25-27), Grimsbo as modified by Mount is silent on the wireless control signal transmitted in at least one of the following forms: electromagnetic and acoustic. 
Grigar teaches wireless control signal transmitted in at least one of the following forms: electromagnetic and acoustic (Para 0019, wireless control signals include “acoustic stimuli, electromagnetic stimuli, fluid pulses, stimuli communicated through a pressure tube”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by using one of the recited transmission means as disclosed by Grigar because Grigar teaches that a number of control signal transmission signals are known and interchangeable between one another, including the specifically recited means. Selection of one of the known means of transmissions in a modified system which already indicates that the use of a specific transmission means is not require would be obvious as it would yield the predictable result of transmitting a control signal to a downhole tool. 
While Grimsbo teaches his process occurring in a single formation 102 (Fig 3, Para 0035) Grimsbo as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding claim 2, Grimsbo further teaches wherein the activation of the perforating device creates a path from an inside of the casing to the formation (Fig 3, perforations 130 extend from inside the casing to the formation).  

Regarding claim 5, Grimsbo further teaches including monitoring the pressure over time in order to assess whether the lower section is, or to what extent, isolated (Para 0044, “This allows leakage through the plug to be detected, i.e. by sensing a pressure change in the test volume”, a leak between P2 and P1 is to be determined by the pressure sensor at least for the time the test is conducted).  

Regarding claim 6, Grimsbo further teaches including the step of monitoring the pressure above and below said at least one barrier (Fig 3, there are two pressures monitored/observed during the pressure test, P2 below the barrier 134 and P1 above the barrier).  

Regarding claim 7, Grimsbo further teaches including clearing a section of the formation thus removing at least a portion of any pre- existing cement in contact with the formation (Para 0036, Fig 1b, there may be a detonation 110 which cuts the casing 104 “thereby exposing the surrounding formation and cement” there is also formation removed as seen in Fig 1c); 
then setting the at least one barrier, at least in part, in said section (Fig 3, in the cleared section the barrier 134 is set).  

Regarding claim 8, Grimsbo further teaches wherein the step of clearing said section of the formation includes removing a portion of the casing and at least a portion of any pre-existing cement in contact with the formation, in said section (Para 0036, Fig 1b, there may be a detonation 110 which cuts the casing 104 “thereby exposing the surrounding formation and cement” there is also formation removed as seen in Fig 1c).  

Regarding claim 9, Grimsbo further teaches wherein the step of clearing said section of the formation includes an earlier perforating step of perforating a portion of casing in said section (Para 0036, Fig 1b, explosion 110 perforates a casing 104 prior to engagement with casing), and washing out at least a portion of any pre-existing cement in contact with the formation (Para 0036, a “wash and cement (PWC)” process may be used).  

Regarding claim 11, Grimsbo further teaches wherein the at least one barrier is set before the wireless control signal is sent to the wireless communication device , such that the wireless control signal is sent from above the at least one barrier to the wireless communication device below the at least one barrier to activate the perforating device (Column 3, lines 54-65, the retaining means/barrier as a modification to Grimsbo is “set to hold the drop assembly in place until the perforating gun subassembly has been signaled to discharge.” Perforation is made through casing 4. This signal must come from above the barrier as modified. Column 4, lines 19-21, the assembly is below the barrier/retaining means 9).  

Regarding claim 12, Grimsbo further teaches including monitoring a reservoir after the at least one barrier is set by using a further pressure sensor in the borehole below the at least one barrier (Para 0042, the system may utilize fiber optic cables which “may also act as distributed or localised pressure and temperature sensors”, distributed pressure sensors suggests a plurality of pressure sensors. Where perforation 130 extends into the formation, by merely monitoring pressure in P1, the reservoir is similarly monitored).  

Regarding claim 13, Grimsbo further teaches wherein the at least one barrier remains in place for at least one of at least 1 month (Para 0040, “The plug material can be anything that is capable of forming a permanent plug,”). 
  
Regarding claim 14, Grimsbo further teaches wherein the at least one barrier remains in place for at least one of at least 1 year, or-and more than 5 years (Para 0040, “The plug material can be anything that is capable of forming a permanent plug,”).  

Regarding claim 36, Grimsbo further teaches wherein the lower section is at least one of suspended or-and abandoned (Abstract, the methods are for “temporary or permanent abandonment of the well.”).  

Regarding claim 37, Grimsbo further teaches wherein the entire borehole is at least one of suspended and abandoned (Abstract, the methods are for “temporary or permanent abandonment of the well.”).  

Regarding claim 38, Grimsbo further teaches while there is inherently some distance for a remote signal to travel (Fig 3, Grimsbo, tool below 122 is isolated and the signals are remote), Grimsbo is silent on wherein at least one of the wireless data signal and wireless control signal is sent for at least 200m, optionally more than 400m. 
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having at least one of the wireless data signal and wireless control signal is sent for at least 200m, optionally more than 400m since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Additionally, the utilization at those distances would allow for the methods of Grimsbo to be used at depths typical of wells which are greater than 200 meters. 

Regarding claim 40, Grimsbo further teaches wherein at least one of the wireless data signal and wireless control signal comprises an acoustic signal (Para 0019 of Grigar, wireless control signals include “acoustic stimuli, electromagnetic stimuli, fluid pulses, stimuli communicated through a pressure tube” and/or Para 0043 of Grimsbo, “signals representative of readings from the pressure sensor and/or the one or more temperature sensors may be transmitted wirelessly through the plug, i.e. through the plugging material during and/or after it has been delivered from the stinger into the plug formation location. The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves.”).   

Regarding claim 50, Grimsbo further teaches wherein the lower section below the at least one barrier defines an abandoned or suspended borehole (Abstract, the methods are for “temporary or permanent abandonment of the well.” Additionally Fig 2/3 the lower section which is below the barrier is bound by packers 122 and 114 and thus at least suspended or abandoned).  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1). further in view of Applicant Admitted Prior Art.

Regarding claim 16, Grimsbo is silent on wherein the assembly comprises a battery. 
	Applicant admitted prior art teaches that downhole batteries are known to a person of ordinary skill in the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by using a battery as is known to one of ordinary skill in the art because it would provide a means for supply power to the telemetry and sensing system of Grimsbo. 

Claims 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1), further in view of North (US 5372198 A).

Regarding claim 10, Grimsbo as modified is silent on wherein an upper perforating device is provided, the upper perforating device provided in the upper section above the at least one barrier, and the method includes creating at least one perforation between the borehole and the casing above the at least one barrier.  
	North teaches a plurality of plugs being set in a single bore of a well (Figs 7-8, plugs 70 and 36 are set. Plug system 70 is uphole of plug system 36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by utilizing the methods of Grimsbo shown in one zone in a plurality of zones as disclosed by North because it is known that in well abandonment multiple plugs may be set in a single bore, this would allow for redundancy in the event of failure for one of the plugs.
	Grimsbo as modified in view of North to teach a duplication of the system and methods of claim 1 of Grimsbo teaches wherein an upper perforating device is provided, the upper perforating device provided in the upper section above the at least one barrier (Fig 1 of Mount, perforating device 8, as a modification to Grimsbo in Fig 3, this would occur in the area of P2 above the barrier 134), and the method includes creating at least one perforation between the borehole and the casing above the at least one barrier (Fig 3 of Grimsbo, there would be a perforation 130 above plug 122).  

Regarding claim 17, Grimsbo as modified, under a narrower interpretation of the claims in light of the dependent claims, is silent on wherein the at least one barrier is a primary barrier and at least one secondary barrier including a column of flowable sealing material, is set below the assembly.  
North teaches a plurality of plugs being set in a single bore of a well (Figs 7-8, plugs 70 and 36 are set. Plug system 70 is uphole of plug system 36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by utilizing the methods of Grimsbo shown in one zone in a plurality of zones as disclosed by North because it is known that in well abandonment multiple plugs may be set in a single bore, this would allow for redundancy in the event of failure for one of the plugs.
	Grimsbo as modified in view of North to teach a duplication of the system and methods of claim 1 of Grimsbo teaches wherein the at least one barrier is a primary barrier (Fig 3, plug 134) and at least one secondary barrier (Fig 3, second duplicated plug 134) including a column of flowable sealing material (Para 0040, “The plug material can be anything that is capable of forming a permanent plug, such as cement”), is set below the assembly, such that the at least one secondary barrier resists pressure and fluid communication across the borehole, thus isolating a section of the borehole between the primary and secondary barrier, from a section of the borehole below the secondary barrier (Para 0044, the plug is intended to be set so “there is no fluid communication path between the top side of the plug closest to the well head and the bottom of the plug”; in view of North, the two plugs are longitudinally offset relative to one another resulting in the recited positional relationship).  

Regarding claim 18, Grimsbo further teaches the pressure sensor is a primary pressure sensor (Fig 3, pressure sensor 126) and the borehole includes a secondary pressure sensor below the at least one secondary barrier (Fig 3, duplicated pressure sensor 126 is below duplicated barrier 134).  

Regarding claim 19, Grimsbo as modified further teaches wherein the assembly is a primary assembly the perforating device a primary perforating device (Fig 1 of Mount, perforating device 8), the control mechanism a primary control mechanism and the wireless communication device a primary wireless commutation device (Column 6, lines 25-27 of Mount, there is a control device which receive “remote actuation” signals. Accordingly there is inherently a device/control mechanism to receive said signal and initiate actuation) and a secondary assembly is provided below the at least one secondary barrier, the secondary assembly including: 
the secondary pressure sensor (Fig 3 of Grimsbo, duplicated pressure sensor 126 is below duplicated barrier 134); 
a secondary perforating device (Fig 1 of Mount, duplicated perforating device 8); 
a secondary control mechanism to control the perforating device, and comprising a secondary wireless communication device configured to receive a wireless control signal for activating the perforating device (Column 6, lines 25-27 of Mount, there is a control device which receive “remote actuation” signals. Accordingly there is inherently a device/control mechanism to receive said signal and initiate actuation); 
the method includes: 
- at any time, sending a wireless control signal to the secondary wireless communication device to activate the secondary perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars and coded pressure pulsing (Column 6, lines 25-27 of Mount, there is an actuation signal which may be “may be accomplished by pressure pulse, electric signals”); 
- after the at least one secondary barrier is set, activating the secondary perforating device, in order to create at least one perforation between the borehole and the casing (Column 3, lines 54-65 of Mount, the retaining means/barrier as a modification to Grimsbo is “set to hold the drop assembly in place until the perforating gun subassembly has been signaled to discharge.” Perforation is made through casing 4); 
- monitoring the pressure in the section below the secondary barrier using the secondary pressure sensor (Fig 3, Para 0043 of Grimsbo, there are “readings from the pressure sensor” 126); and, 
- sending a wireless data signal including pressure data from below the secondary barrier to above the secondary barrier, using at least one of electromagnetic communication, acoustic communication and inductively coupled tubulars (Para 0043 of Grimsbo, “signals representative of readings from the pressure sensor and/or the one or more temperature sensors may be transmitted wirelessly through the plug, i.e. through the plugging material during and/or after it has been delivered from the stinger into the plug formation location. The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves.”).  

Claims 20-32, 34-35, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1), further in view of Ratanasirigulchai (US 20040231840 A1).

Regarding claim 20, Grimsbo as modified is silent on wherein the assembly includes a container, and the method includes causing fluid movement through an aperture between an inside and an outside of the container.  
	Ratanasirigulchai teaches a container (Fig 1, chambers 106 and 108), and the method includes causing fluid movement through an aperture between an inside and an outside of the container (Para 0022 and 0023, an underbalanced chamber may be e.g. a low pressure chamber that permits the ingress of fluid and/or there may be an overbalanced chamber which results in the release of pressure from the chamber. Necessarily to permit this movement there is an aperture as discussed in the varying embodiments).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the recited container and accompanying steps as disclosed by Ratanasirigulchai because it would allow for cleaning of the perforation which would allow for pressure to be felt through the perforation (Para 0006 of Ratanasirigulchai). In other words, in the context of Grimsbo, it would be desirable to ensure that the perforation so that pressure, if present, would be communicated through the barrier 134 as opposed to being obstructed only be perforation debris.  

Regarding claim 21, Grimsbo as modified further teaches wherein immediately before fluid movement through the aperture, the pressure inside at least a portion of the container is at least 500 psi lower than the pressure outside the container (Para 0055, “this pressure drop can be sufficient to generate a relatively large underbalance condition (e.g., greater than 2000 psi), even in a well that starts with a substantial overbalance (e.g., about 500 psi).” In order to create an underbalance of 2000 psi from an overbalance of 500 psi, there must be a pressure in a container which results in the drop of ~2500 psi).  

Regarding claim 22, Grimsbo as modified further teaches wherein the direction of fluid movement is from inside the container to outside the container (Fig 10, the is a pressure chamber 604 for the overbalanced container with vent sub 608 where “the gas pressure in the pressure chamber 604 is released through the openings 610 of the vent sub 608.”).  

Regarding claim 23, while Ratanasirigulchai inherently teaches that there is a volume within the container as defined (Fig 1, there is a volume within container 106/108), Grimsbo as modified is silent on wherein there is at least 5 litres (l) of fluid movement through the aperture between the inside and the outside of the container.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by having at least 5 litres (l) of fluid movement through the aperture between the inside and the outside of the container since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, this is a known result effective variable as unscored by Ratanasirigulchai which states, “control can also be achieved by varying the volume of the pressure chamber 604, and/or by varying the area of the openings 610” (Para 0060). 

Regarding claim 24, while Ratanasirigulchai inherently teaches that there is an area for the aperture (Fig 10, openings 610), Grimsbo as modified is silent on wherein the aperture provides a cross-sectional area for fluid entry, which is at least 0.1 cm2.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by having the aperture provide a cross-sectional area for fluid entry, which is at least 0.1 cm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, this is a known result effective variable as unscored by Ratanasirigulchai which states, “control can also be achieved by varying the volume of the pressure chamber 604, and/or by varying the area of the openings 610” (Para 0060).

Regarding claim 25, while Ratanasirigulchai inherently teaches that there is an area for the aperture (Fig 10, openings 610), Grimsbo as modified is silent on wherein the aperture provides a cross-sectional area for fluid entry, which is at most 150cm2.   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by having wherein the aperture provides a cross-sectional area for fluid entry, which is at least one of at most 150cm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, this is a known result effective variable as unscored by Ratanasirigulchai which states, “control can also be achieved by varying the volume of the pressure chamber 604, and/or by varying the area of the openings 610” (Para 0060).

Regarding claim 26, Grimsbo as modified further teaches wherein the aperture is formed by the activation of the perforating device (Para 0035, “smaller shaped charges can be used that have sufficient energy to blow holes through the carrier 206 (but does not cause the perforation of the surrounding casing/liner in formation). In this case, perforations are not created in the formation 112--instead, openings are created in the carrier 206 to enable burning of the propellant to cause buildup of pressure to achieve an overbalance condition.”).  

Regarding claim 27, Grimsbo as modified further teaches wherein the fluid movement between the inside and outside of the container takes place before the activation of the perforating device (Fig 1, another opening in another portion of the container e.g. underbalanced container 106 could occur prior to opening the overbalanced container of Para 0035. See e.g. Fig 7.).  

Regarding claim 28, Grimsbo as modified further teaches wherein fluid movement between the inside and outside of the container takes place after the activation of the perforating device (Para 0035, “smaller shaped charges can be used that have sufficient energy to blow holes through the carrier 206 (but does not cause the perforation of the surrounding casing/liner in formation). In this case, perforations are not created in the formation 112--instead, openings are created in the carrier 206 to enable burning of the propellant to cause buildup of pressure to achieve an overbalance condition.”).   

Regarding claim 29, Grimsbo as modified further teaches wherein the aperture is a pre-existing aperture in the container, and a wirelessly controlled control device that one of allows or-and resists fluid movement between the inside and the outside of the container via the aperture (Fig 8, Para 0052, opening 516A is preexisting and “a valve or other element that can be opened to enable communication with the inside of the container 510A. Once opened, the openings 516A cause a fluid surge into the inner chamber of the atmospheric container 510A”. A valve is a non-wired control device).  

Regarding claim 30, Grimsbo as modified further teaches wherein the control device is at the aperture (Fig 8, Para 0052, opening 516A is preexisting and “a valve or other element that can be opened to enable communication with the inside of the container 510A. Once opened, the openings 516A cause a fluid surge into the inner chamber of the atmospheric container 510A”. Valve is at the opening).
  
Regarding claim 31, Grimsbo as modified further teaches wherein the control device comprises a mechanical valve assembly (Fig 8, Para 0052, opening 516A is preexisting and “a valve or other element that can be opened to enable communication with the inside of the container 510A. Once opened, the openings 516A cause a fluid surge into the inner chamber of the atmospheric container 510A”. Valve is at the opening).  

Regarding claim 32, while Ratanasirigulchai inherently teaches that there is a volume within the container as defined (Fig 1, there is a volume within container 106/108), Grimsbo as modified is silent on wherein the container has a volume of at least one of at least 5 l and at most 3000 l.   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by having the container have a volume of at least one of at least 5l and at most 3000 l since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, this is a known result effective variable as unscored by Ratanasirigulchai which states, “control can also be achieved by varying the volume of the pressure chamber 604, and/or by varying the area of the openings 610” (Para 0060). 

Regarding claim 34, Grimsbo as modified further teaches wherein the container is sealed at the surface, and then deployed into the borehole such that the assembly moves from the surface into the borehole with the container sealed (Fig 8, Para 0052, opening 516A is preexisting and “a valve or other element that can be opened to enable communication with the inside of the container 510A. Once opened, the openings 516A cause a fluid surge into the inner chamber of the atmospheric container 510A”. Valve is only opened downhole which allows for the pre-sealed container to function).  

Regarding claim 35, Grimsbo as modified further teaches wherein there is a plurality of containers  (Fig 1, chambers 106 and 108), each independently being at least one of an underbalanced container having a pressure less than a surrounding portion of the borehole, an overbalanced container having a pressure greater than a surrounding portion of the borehole, and a pump controlled container where fluid movement between the container and a surrounding portion of the borehole is controlled by a pump (Fig 1, chambers 106 and 108; Para 0022 and 0023, an underbalanced chamber may be e.g. a low pressure chamber that permits the ingress of fluid and/or there may be an overbalanced chamber which results in the release of pressure from the chamber).

Regarding claim 49, Grimsbo as modified by Ratanasirigulchai further teaches wherein immediately before fluid movement through the aperture, the pressure inside at least a portion of the container is than the pressure outside the container (Para 0058, the tool is used to create an overbalanced condition i.e. increase pressure, this is done by building pressure within the container, Para 0059 “the gas pressure in the pressure chamber 604 is released through the openings 610 of the vent sub 608.”).
	Grimsbo as modified is silent on the pressure being at least 500 psi higher. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo as modified by having the pressure being at least 500 psi higher since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having this high of a pressure would allow for use in well control situations in the event that pressure exceeds the pressure rating of barrier components within the wellbore. 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1), further in view of Brannigan (US 20100319991 A1).

Regarding claim 41, while Grimsbo teaches wherein at least one of the wireless data signal and wireless control signal comprises an electromagnetic signal (0043 of Grimsbo, “The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves” and/or Column 6, lines 25-27 of Mount, there is an actuation signal which may be a number of different types), Grimsbo is silent on an electromagnetic signal in at least one of: the sub-ELF, and ELF frequency bands.  
	Brannigan teaches an electromagnetic signal in at least one of: the sub-ELF, and ELF frequency bands (Para 0007, “It is also known in the art to use extremely low frequency (ELF) electromagnetic signal telemetry for such wellbore to surface signal communication.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by the recited method involving electromagnetic signals as disclosed by Brannigan because it is also known in the art to use extremely low frequency (ELF) electromagnetic signal telemetry for such wellbore to surface signal communication (Para 0007 of Brannigan). 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Grigar (US 20070044964 A1), further in view of Tunget (US 20150034311 A1), further in view of Mehta (US 20090261986 A1).

Regarding claim 42, while Grimsbo teaches wherein at least one of the wireless data signal and wireless control signal comprises an electromagnetic signal (0043 of Grimsbo, “The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves” and/or Column 6, lines 25-27 of Mount, there is an actuation signal which may be “may be accomplished by pressure pulse, electric signals”), Grimsbo is silent on the recited method involving electromagnetic signals. 
Mehta teaches an electromagnetic signal using one of the following methods: imposing a modulated current on an elongate member and using the formation as return (Abstract, “A modulated electric current flows from the first electrode through a formation to the downhole tool.”); creating a current loop within a portion of the borehole metalwork in order to create a potential difference between the metalwork and formation (the examiner notes the limitation “using one of the following” and where the first alternative is taught, this is not required); use of spaced contacts to create an electric dipole transmitter  (the examiner notes the limitation “using one of the following” and where the first alternative is taught, this is not required).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by the recited method involving electromagnetic signals  as disclosed by Mehta because it does not involve costly special sensors to detect the communication signals (Para 0008).  

Claims 43-46 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsbo (US 20190257169 A1), in view of Mount (US 6095245), further in view of Tunget (US 20150034311 A1).

Regarding claim 43, Grimsbo teaches a downhole monitoring method comprising: 
- setting at least one barrier (Fig 3, plug 134) in a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a), the at least one barrier including a column of flowable sealing material (Para 0040, “The plug material can be anything that is capable of forming a permanent plug, such as cement”), having a height of at least 2m (Para 0005, “Regulations may require for example that an abandoned well be plugged so as to seal the well over at least 50 metres.”), such that pressure and fluid communication are resisted across the borehole (Para 0044, the plug is intended to be set so “there is no fluid communication path between the top side of the plug closest to the well head and the bottom of the plug.”) thus separating the borehole into a lower section below the at least one barrier (Fig 3, section defined by P2) and an upper section above the at least one barrier (Fig 3, section defined by P1); 
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
at least a portion of the lower section being cased with casing (Fig 3, casing surrounds the lower section defined by casing 104, labelled in Fig 1a), thus defining an annulus between a surrounding part of the formation and the casing (Fig 3, an annulus defined by cemented annulus 106, labelled in Fig 1a); wherein there is provided an assembly in the lower section (Fig 3, assembly including the components below such as pressure sensor 126 in the lower section as defined), including: 
a pressure sensor (Fig 3, pressure sensor 126); 
-after a perforation has been formed (Fig 3, perforation 130): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Fig 3, Para 0043, there are “readings from the pressure sensor” 126); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Para 0043, “signals representative of readings from the pressure sensor and/or the one or more temperature sensors may be transmitted wirelessly through the plug, i.e. through the plugging material during and/or after it has been delivered from the stinger into the plug formation location. The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves.”), 
wherein the method further comprises clearing a section of the formation thus removing at least a portion of any pre-existing cement in contact with the formation (Figs 1a-1c, a portion of the portion 102 and pre-existing cement contacting the formation 106 is removed as shown in Fig 1c); then setting the at least one barrier, at least in part, in said section (Fig 3, barrier 134 is set in that removed section).  
	While Grimsbo teaches “there is preferably a perforated zone beneath the plug, e.g. zone 130 in FIG. 3”, Grimsbo is silent on the assembly with the recited perforating device and associate control mechanism and steps. 
	Mount teaches wherein there is provided an assembly in the lower section (Fig 1, there is an assembly defined by at least 12 below packer 13), including: 
a perforating device (Fig 1, perforating device 8); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Column 6, lines 25-27, there is a control device which receive “remote actuation” signals. Accordingly there is inherently a device/control mechanism to receive said signal and initiate actuation); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars and coded pressure pulsing (Column 6, lines 25-27, there is an actuation signal which may be “may be accomplished by pressure pulse, electric signals”)
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation through the casing (Column 3, lines 54-65, the retaining means/barrier as a modification to Grimsbo is “set to hold the drop assembly in place until the perforating gun subassembly has been signaled to discharge.” Perforation is made through casing 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by using the recited perforating device and associate control mechanism and steps as disclosed by Mount because Grimsbo merely suggests the presence of perforations 130 without providing the particulars of a device to form said perforations which would be required to implement Grimsbo’s invention. The perforation device of Mount also has be benefit of not requiring a drilling or workover rig to be on site to complete the perforation (Column 2, lines 10-13 of Grimsbo).  
While Grimsbo teaches his process occurring in a single formation 102 (Fig 3, Para 0035) Grimsbo as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding claim 44, Grimsbo further teaches wherein the step of clearing said section of the formation includes removing a portion of the casing and at least a portion of any pre- existing cement in contact with the formation, in said section (Figs 1a-1c, a portion of the portion 102 and pre-existing cement contacting the formation 106 is removed as shown in Fig 1c).  

Regarding claim 45, Grimsbo further teaches wherein the step of clearing said section of the formation includes an earlier perforating step of perforating a portion of casing in said section (Para 0036, “The charges are detonated 110, FIG. 1b, which results in a plurality of cuts 112”), and washing out at least a portion of any pre-existing cement in contact with the formation (Para 0036, the method implemented is a “perforate, wash and cement (PWC)”).  

Regarding claim 46, Grimsbo teaches a downhole monitoring method comprising: - setting at least one barrier (Fig 3, plug 134) in a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a), the at least one barrier including a column of flowable sealing material, such as cement (Para 0040, “The plug material can be anything that is capable of forming a permanent plug, such as cement”), having a height of at least 2m (Para 0005, “Regulations may require for example that an abandoned well be plugged so as to seal the well over at least 50 metres.”), such that pressure and fluid communication are resisted across the borehole (Para 0044, the plug is intended to be set so “there is no fluid communication path between the top side of the plug closest to the well head and the bottom of the plug.”) thus separating the borehole into a lower section below the at least one barrier (Fig 3, section defined by P2) and an upper section above the at least one barrier (Fig 3, section defined by P1); 
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
at least a portion of the lower section being cased with casing (Fig 3, casing surrounds the lower section defined by casing 104, labelled in Fig 1a), thus defining an annulus between a surrounding part of the formation and the casing (Fig 3, an annulus defined by cemented annulus 106, labelled in Fig 1a); wherein there is provided an assembly in the lower section (Fig 3, assembly including the components below such as pressure sensor 126 in the lower section as defined), including: 
a pressure sensor (Fig 3, pressure sensor 126); 
-after a perforation has been formed (Fig 3, perforation 130): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Fig 3, Para 0043, there are “readings from the pressure sensor” 126); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Para 0043, “signals representative of readings from the pressure sensor and/or the one or more temperature sensors may be transmitted wirelessly through the plug, i.e. through the plugging material during and/or after it has been delivered from the stinger into the plug formation location. The wireless transmission may be by means of either, or a combination of, electromagnetic or acoustic waves.”), 
wherein an upper perforating device is provided in the upper section above the at least one barrier, and wherein the method further includes creating at least one perforation between the borehole and the casing above the at least one barrier (Fig 3, there is a perforation 150 in an upper section. Necessarily in other to form this perforation, there must be a perforating device. The examiner notes that there is no requirement that this perforating device be a part of any assembly and it may have been present at any time during the life of a well to meet the claim limitation).  
	While Grimsbo teaches “there is preferably a perforated zone beneath the plug, e.g. zone 130 in FIG. 3”, Grimsbo is silent on the assembly with the recited perforating device and associate control mechanism and steps. 
	Mount teaches wherein there is provided an assembly in the lower section (Fig 1, there is an assembly defined by at least 12 below packer 13), including: 
a perforating device (Fig 1, perforating device 8); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Column 6, lines 25-27, there is a control device which receive “remote actuation” signals. Accordingly there is inherently a device/control mechanism to receive said signal and initiate actuation); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars and coded pressure pulsing (Column 6, lines 25-27, there is an actuation signal which may be “may be accomplished by pressure pulse, electric signals”)
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation through the casing (Column 3, lines 54-65, the retaining means/barrier as a modification to Grimsbo is “set to hold the drop assembly in place until the perforating gun subassembly has been signaled to discharge.” Perforation is made through casing 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by using the recited perforating device and associate control mechanism and steps as disclosed by Mount because Grimsbo merely suggests the presence of perforations 130 without providing the particulars of a device to form said perforations which would be required to implement Grimsbo’s invention. The perforation device of Mount also has be benefit of not requiring a drilling or workover rig to be on site to complete the perforation (Column 2, lines 10-13 of Grimsbo).  
While Grimsbo teaches his process occurring in a single formation 102 (Fig 3, Para 0035) Grimsbo as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding claim 51, Grimsbo further teaches wherein the lower section below the at least one barrier defines an abandoned or suspended borehole (Abstract, the methods are for “temporary or permanent abandonment of the well.” Additionally Fig 2/3 the lower section which is below the barrier is bound by packers 122 and 114 and thus at least suspended or abandoned).  

Regarding claim 52, Grimsbo further teaches wherein the lower section below the at least one barrier defines an abandoned or suspended borehole (Abstract, the methods are for “temporary or permanent abandonment of the well.” Additionally Fig 2/3 the lower section which is below the barrier is bound by packers 122 and 114 and thus at least suspended or abandoned). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1, 43, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16302888 in view of Grimsbo (US 20190257169 A1), , further in view of Tunget (US 20150034311 A1). 

Regarding claim 1, Application 16302888 recites a downhole monitoring method comprising (claim 1 preamble): 
- setting at least one barrier in a borehole, the at least one barrier including a column of flowable sealing material, having a height of at least 2m (Claim 10), such that pressure and fluid communication are resisted across the borehole thus separating the borehole into a lower section below the at least one barrier and an upper section above the at least one barrier (Claim 1, lines 2-5); 
wherein there is provided an assembly in the lower section (Claim 1, lines 6), including:
a perforating device (Claim 1, lines 7); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Claim 1, lines 8-10); 
a pressure sensor (Claim 1, line 11); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic and acoustic (Claim 1, lines 12-15); 
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation to the borehole (Claim 1, lines 16-17); 
-after the perforating device has been activated (Claim 1, lines 20-21): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Claim 1, lines 22-23); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Claim 1, lines 24-26). 
Application 16302888 does not recite a cased borehole
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole; at least a portion of the lower section being cased with casing, thus defining an annulus between the surrounding formation and the casing; after step (ii), (iii) assessing whether the lower section is, or to what extent, isolated from the upper section.
Grimsbo teaches a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a)
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
at least a portion of the lower section being cased with casing (Fig 3, casing surrounds the lower section defined by casing 104, labelled in Fig 1a), thus defining an annulus between a surrounding part of the formation and the casing  (Fig 3, an annulus defined by cemented annulus 106, labelled in Fig 1a); after step (ii), (iii) assessing whether the lower section is, or to what extent, isolated from the upper section (Para 0044, “This allows leakage through the plug to be detected, i.e. by sensing a pressure change in the test volume”, a leak between P2 and P1 is to be determined by the pressure sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Application 16302888 by having the recited features as disclosed by Grimsbo to provide means “to ensure it [a cement barrier] meets specified standards for permanent or temporary abandonment of a well, for example” (Para 0010). Additionally applying the pressure monitoring system to the system of Grimsbo would be a mere combination of prior art elements to yield predictable results (this is discussed in additional detail in the response to arguments are not repeated again here).    
While application 16302888 recites that “said zone has been at least one or suspended and abandoned”,  application 16302888 as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding claim 43, Application 16302888 recites a downhole monitoring method comprising (claim 1 preamble): 
- setting at least one barrier in a borehole, the at least one barrier including a column of flowable sealing material having a height of at least 2m (Claim 10), such that pressure and fluid communication are resisted across the borehole thus separating the borehole into a lower section below the at least one barrier and an upper section above the at least one barrier (Claim 1, lines 2-5); 
wherein there is provided an assembly in the lower section (Claim 1, lines 6), including:
a perforating device (Claim 1, lines 7); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Claim 1, lines 8-10); 
a pressure sensor (Claim 1, line 11); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars and coded pressure pulsing (Claim 1, lines 12-15); 
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation to the borehole (Claim 1, lines 16-17); 
-after the perforating device has been activated (Claim 1, lines 20-21): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Claim 1, lines 22-23); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Claim 1, lines 24-26). 
Application 16302888 does not recite a cased borehole
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole; at least a portion of the lower section being cased with casing, thus defining an annulus between the surrounding formation and the casing; wherein the method further comprises clearing a section of the formation thus removing at least a portion of any pre-existing cement in contact with the formation; then setting the at least one barrier, at least in part, in said section
Grimsbo teaches a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a)
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
at least a portion of the lower section being cased with casing (Fig 3, casing surrounds the lower section defined by casing 104, labelled in Fig 1a), thus defining an annulus between a surrounding part of the formation and the casing (Fig 3, an annulus defined by cemented annulus 106, labelled in Fig 1a); 
wherein the method further comprises clearing a section of the formation thus removing at least a portion of any pre-existing cement in contact with the formation (Figs 1a-1c, a portion of the portion 102 and pre-existing cement contacting the formation 106 is removed as shown in Fig 1c); then setting the at least one barrier, at least in part, in said section (Fig 3, barrier 134 is set in that removed section).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Application 16302888 by having the recited features as disclosed by Grimsbo to provide means “to ensure it [a cement barrier] meets specified standards for permanent or temporary abandonment of a well, for example” (Para 0010). Additionally applying the pressure monitoring system to the system of Grimsbo would be a mere combination of prior art elements to yield predictable results (this is discussed in additional detail in the response to arguments are not repeated again here).    
While application 16302888 recites that “said zone has been at least one or suspended and abandoned”,  application 16302888 as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding claim 46, Application 16302888 recites a downhole monitoring method comprising (claim 1 preamble): 
- setting at least one barrier in a borehole, the at least one barrier including a column of flowable sealing material, having a height of at least 2m (Claim 10), such that pressure and fluid communication are resisted across the borehole thus separating the borehole into a lower section below the at least one barrier and an upper section above the at least one barrier (Claim 1, lines 2-5); 
wherein there is provided an assembly in the lower section (Claim 1, lines 6), including:
a perforating device (Claim 1, lines 7); 
a control mechanism to control the perforating device, and comprising a wireless communication device configured to receive a wireless control signal for activating the perforating device (Claim 1, lines 8-10); 
a pressure sensor (Claim 1, line 11); 
- at any time, sending the wireless control signal to the wireless communication device to activate the perforating device, the wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars and coded pressure pulsing (Claim 1, lines 12-15); 
- after the at least one barrier is set, activating the perforating device, in order to create at least one perforation to the borehole (Claim 1, lines 16-17); 
-after the perforating device has been activated (Claim 1, lines 20-21): 
(i) monitoring the pressure in the lower section below the at least one barrier using the pressure sensor (Claim 1, lines 22-23); and, 
(ii) sending a wireless data signal including pressure data from below the at least one barrier to above the at least one barrier, using at least one of electromagnetic communication and acoustic communication (Claim 1, lines 24-26). 
Application 16302888 does not recite a cased borehole
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole; at least a portion of the lower section being cased with casing, thus defining an annulus between the surrounding formation and the casing; wherein an upper perforating device is provided in the upper section above the at least one barrier, and wherein the method further includes creating at least one perforation between the borehole and the casing above the at least one barrier.
Grimsbo teaches a cased borehole (Fig 3, casing 104, not labelled in Fig 3, but labelled in Fig 1a)
- bonding said column of flowable sealing material to a portion of formation which defines a portion of the borehole (Fig 3, plug 134 is bonded to formation 102, labelled in Fig 1a); 
wherein an upper perforating device is provided in the upper section above the at least one barrier, and wherein the method further includes creating at least one perforation between the borehole and the casing above the at least one barrier (Fig 3, there is a perforation 150 in an upper section. Necessarily in other to form this perforation, there must be a perforating device. The examiner notes that there is no requirement that this perforating device be a part of any assembly and it may have been present at any time during the life of a well to meet the claim limitation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Application 16302888 by having the recited features as disclosed by Grimsbo to provide means “to ensure it [a cement barrier] meets specified standards for permanent or temporary abandonment of a well, for example” (Para 0010). Additionally applying the pressure monitoring system to the system of Grimsbo would be a mere combination of prior art elements to yield predictable results (this is discussed in additional detail in the response to arguments are not repeated again here).    
While application 16302888 recites that “said zone has been at least one or suspended and abandoned”,  application 16302888 as modified is silent on the particulars of the formation being impermeable.
Tunget teaches the formation in which a cement plug is set at an impermeable portion of a formation (Fig 15, Para 0139-0140 the “permanent abandonment cement plugs” 216 is set at “a strong impermeable formation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Grimsbo by having the cement plug set at an impermeable portion of a formation as disclosed by Tunget because it would help eliminate the potential of flow paths through the formation around the cement plug and conform to industry standards and regulations (Para 0140). As a consequence of the modification, Grimsbo as modified teaches wherein the portion of the formation on which the column of flowable material is bonded is a first impermeable portion and wherein the perforation(s) are created in the first or a second impermeable portion of the formation, as the formation to which the methods of Grimsbo are applied i.e. formation 102 is impermeable as modified; similarly as seen in Fig 3, the perforations would at least be adjacent to the cement plug set in an impermeable zone. 

Regarding dependent claims 2, 5-14, 16-32, 34-38, 40-42, 44-45, and 49-52, as discussed above, parent claims 1, 43, 46 are provisionally rejected over Application No. 16302888 in view of Grimsbo (US 20190257169 A1) further in view of Tunget (US 20150034311 A1). The particulars of claims dependent claims 2, 5-14, 16-32, 34-38, 40-42, 44-45, and 49 are recited by Application No.16302888 and/or rendered obvious by Grimsbo (US 20190257169 A1), in view of Tunget (US 20150034311 A1) and/or the prior art cited in the 103 rejection(s) above. Those limitations which are not explicitly recited are taught by the prior art and obvious to incorporate for the reason(s) as indicated in 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676